DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Applicant amended the claims to include: determining, by a determination module of the processing server, a fraud risk rating based on at least a plural number of unique account identifiers included in the identified one or more transaction data entries where the included device identifier corresponds to the specific device identifier over a predetermined period of time and the primary account number stored in the second data element included in the received transaction message.  Therefore, the prior art rejection has been withdrawn.
The terminal disclaimer was approved on December 21, 2021.  Therefore, the double patenting rejection has been withdrawn.
The closest prior art is Monk 2018/0053189.  The closest NPL is “Can Smart Cards Reduce Payments Fraud and Identity Theft?, Sullivan, Richard J. Economic Review - Federal Reserve Bank of Kansas City; Kansas City Vol. 93, Iss. 3, (Third Quarter 2008): 35-62,3.  The closest foreign reference is EP 3800912, which discloses a system for edge-zone computing.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691